EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 12/11/2018, in which claims 1-11 and 13-40 were canceled, and claim 12 was amended.  Receipt is also acknowledged of an amendment, filed 12/12/2018, in which claim 12 was canceled, and claims 41-51 were newly added.  Claims 41-51 are pending and under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/848,535, filed on 3/6/2016.
A certified English translation of the foreign application has been filed in the instant application.

Information Disclosure Statement
Receipt of information disclosure statements, filed on 9/9/2015, 7/29/2016, 5/24/2017, 1/20/2018 and 4/3/2018, is acknowledged.  The signed and initialed PTO 1449s have been mailed with this action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Zengyu Feng on 11/15/2021.

The application has been amended as follows: 

The specification has been amended at page 5, lines 5 and 21; page 9, line 8; page 10, line 28; page 11, line 25; page 16, lines 19, 21 and 23; page 23, lines 16 and 18; page 26, line 12; and page 29, lines 4 and 5, to delete all occurrences of “cruciate” and replace “cruciata” therefor.

In the claims:
Claim 45. (Currently amended): The polynucleotide of claim 41, further comprising a coding sequence of another protein, wherein the polynucleotide encodes a Japanese firefly Luciola cruciata[[e]] luciferase fusion protein.

Claim 46. (Currently amended): A method of producing a Japanese firefly Luciola cruciata[[e]] luciferase protein, comprising: 
introducing the recombinant expression vector of claim 42 into a mammalian cell to produce a recombinant mammalian cell, and 
culturing the recombinant mammalian cell to produce the Japanese firefly Luciola cruciata[[e]] luciferase protein encoded by the sequence of SEQ ID NO: 16.

Luciola cruciata[[e]] luciferase fusion protein, comprising: 
preparing a recombinant expression vector comprising the polynucleotide of claim 45 under the control of a promoter capable of functioning in a mammalian cell, 
introducing the recombinant expression vector into a mammalian cell to produce a recombinant mammalian cell, and 
culturing the recombinant mammalian cell to produce the Japanese firefly Luciola cruciata[[e]] luciferase fusion protein.

Claim 49. (Currently amended): A method of determining luminescence activity, comprising: 
introducing the recombinant expression vector of claim 42 into a mammalian cell to produce a recombinant mammalian cell, 
culturing the recombinant mammalian cell to produce the Japanese firefly Luciola cruciata[[e]] luciferase protein encoded by the sequence of SEQ ID NO: 16, 
contacting the Japanese firefly Luciola cruciata[[e]] luciferase with luciferin or a luciferin analogue, and 
determining a quantity of light generated by the contacting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to or encompass an isolated polynucleotide comprising the sequence of SEQ ID NO: 16.  The prior art teaches codon optimization of a polynucleotide encoding Japanese firefly Luciola cruciata protein, which is the same protein encoded by instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699